PER CURIAM.
The District Court, of the United States for the Northern District of Illinois, Eastern Division, having requested that this cause be remanded to the said District Court, and by consent and request of all parties concerned, it is ordered, adjudged, and decreed by this court that this cause be, and the same is hereby, remanded to the District Court of the United States for the Northern District of Illinois, Eastern Division.
This order was entered in each of the five above-entitled causes.